766 N.W.2d 286 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Brian STOKES, Defendant-Appellant.
Docket No. 138030. COA No. 285585.
Supreme Court of Michigan.
June 17, 2009.

Order
On order of the Court, the application for leave to appeal the September 23, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.